DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are pending of which claims 1, 13 and 20 are in independent form. 
	Claims 1-20 are rejected under 35 U.S.C. 103.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-9, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu; Mingkuan et al. (US 20180052876 A1) [Liu] in view of Watanuki; Keiko et al. (US 20100030645 A1) [Watanuki] in view of ZHAO; Zhiwei et al. (US 20170278510 A1) [Zhao].

	Regarding claims 1, 13 and 20, Liu discloses, a computer-implemented method being executed by one or more processors, the method comprising: receiving textual data from an application (A natural language understanding (NLU) 206 unit processes natural language text input 212, both formal and informal language, detects the intent of the text, and extracts (e.g., parses) useful information, such as objects of interest and their attributes ¶ [0035]. In other example embodiments, digital embedding of image or voice data can be used directly, or in addition to text extraction, for search ¶ [0038]);
processing the textual data through a trained neural network to generate a vector space of an n-dimensional shape, wherein each unique word in the textual data is assigned a corresponding vector representation in the vector space (Deep learning has recently shown much promise in Natural Language Processing (NLP). NLP researchers in this area are trying various ways to encode a sequence of symbols (e.g., phrases, sentences, paragraphs, and documents) into a multi-dimensional vector space, called semantic space. Semantic level similar sequences will have closer representation in this multi-dimensional space. Research in this area has led to an adoption of vector space representations of sentences instead of just words. Generally, phrases or sentences better define the contextual information rather than a single word. In various embodiments, research in sentence embedding is leveraged to recommend publications of a seller on a publication system ¶ [0061]. Also see ¶ [0060], [0062]), and wherein the vector space includes clusters of the vector representations for the unique words in the textual data that are synonymous (A word vector based reverse-indexing approach captures various synonyms for a search query but without the costly requirement of maintaining a big synonym dictionary for every possible keyword. Keywords in the search query and publications are converted into semantic vectors. Those semantic vectors are grouped into a finite number of clusters in word vector training and clustering 710 and then used in reverse index generation 720. Based on those clusters of semantic vectors, a list of publications are fetched based on any search query in run-time recall retrieval 730 ¶ [0082]. Also see ¶ [0081] and [0084]-[0087]).
However Liu does not explicitly facilitate determining a normalized sum based on the vector representation in the vector space, wherein the normalized sum represents a full dimensionality of the textual data or document; and providing, to the application, the contextual meaning for the textual data.
Watanuki discloses, determining a normalized sum based on the vector representation in the vector space, wherein the normalized sum represents a full dimensionality of the textual data or document; and providing, to the application, the contextual meaning for the textual data (As another technique for representing a document in vector representation, there is a method in which a feature space is defined by n keywords, and a context vector (conceptual vector) that is related to the keywords is used for each word. In this technique, each word contained video text is converted based on a word dictionary into a vector in the n-dimensional vector space that is related with n number of keywords, and the vector sum of words weighted using the aforementioned IDF as the weight of each word is normalized. Similarly, each word contained in advertisement text is converted based on the word dictionary into a vector in the n-dimensional vector space and the vector sum of these words is normalized ¶ [0175]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Watanuki’s system would have allowed Liu to facilitates determining a normalized sum based on the vector representation in the vector space, wherein the normalized sum represents a full dimensionality of the textual data or document; and providing, to the application, the contextual meaning for the textual data. The motivation to combine is apparent in the Liu's reference, because there is a need to improve providing more accurate and target results to users.
However neither Liu nor Watanuki explicitly facilitates determining a contextual meaning for the textual data based on the normalized sum through a simple neural network classification.
Zhao discloses, determining a contextual meaning for the textual data based on the normalized sum through a simple neural network classification (In an example, the classification unit 403 may be further configured to weight the real vectors of corresponding words in the sentence with the normalized attention parameters and sum them to obtain a context vector of the word; concatenate the real vector of the word and the context vector of the word to obtain an extended word vector; and classify the sentence using the neural network based on the extended word vector of each of the words in the sentence ¶ [0067] and [0092]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Zhao’s system would have allowed Liu and Watanuki to facilitates determining a contextual meaning for the textual data based on the normalized sum through a simple neural network classification. The motivation to combine is apparent in the Liu and Watanuki's reference, because there is a need to improve information processing, particularly to natural language processing, and more particularly to an electronic device and a method for natural language processing, and a corresponding training method and electronic device. 


Regarding claims 2 and 14, the combination of Liu, Watanuki and Zhao discloses, wherein each of the vector representations comprise a floating point number (Liu: Some embodiments also have a binary classifier converting a floating point vector in to a binary representation ¶ [0112], [0114], [0145], [0161]).

Regarding claims 3 and 15, the combination of Liu, Watanuki and Zhao discloses, wherein the neural network is a shallow, two-layer neural networks having been trained to reconstruct linguistic contexts of words (Liu: A Word2Vec or other tool performs word embedding 812 for every keyword entry in the vocabularies within the search query corpus and publication title corpus to make a word embedding dictionary 813 ¶ [0085]. Examiner further specifies that Word2vec is a group of related models that are used to produce word embeddings. These models are shallow, two-layer neural networks that are trained to reconstruct linguistic contexts of words).

Regarding claim 4, the combination of Liu, Watanuki and Zhao discloses, wherein the neural network is a fully connected neural networks (Liu: The CNN is composed of one or more convolution layers with fully connected layers (such as those matching a typical artificial neural network) on top ¶ [0063]).

Regarding claim 5, the combination of Liu, Watanuki and Zhao discloses, wherein the vector space includes several hundred dimensions (Liu: deep learning has recently shown much promise in Natural Language Processing (NLP). NLP researchers in this area are trying various ways to encode a sequence of symbols (e.g., phrases, sentences, paragraphs, and documents) into a multi-dimensional vector space, called semantic space. Semantic level similar sequences will have closer representation in this multi-dimensional space ¶ [0061], [0129]).

Regarding claims 6 and 16, the combination of Liu, Watanuki and Zhao discloses, wherein the vector representations are positioned in the vector space such that words that share a common context in the textual data are located in close proximity to one another in the vector space (Watanuki: As to similarity search for documents, the vector space model has been well known. The vector space model is to calculate similarity between documents by mapping each document onto a point in the n-dimensional vector space and determining the magnitude of the distance between the points. All the vectors are normalized to be one, and the degree of similarity can be calculated as the cosine, inner product, Euclidean distance between vectors, or the like ¶ [0173]).

Regarding claims 7 and 17, the combination of Liu, Watanuki and Zhao discloses, wherein the textual data includes multiple languages (Liu: Similarly, the speech recognition 210 takes the speech 216 as an input and performs language recognition to convert speech to text, which is then transferred to the NLU 206 for processing ¶ [0036]).

Regarding claims 8 and 18, the combination of Liu, Watanuki and Zhao discloses, wherein the textual data includes symbols, and wherein each of the symbols represents a word or a concept, represented by vector space embeddings (Liu: Deep learning has recently shown much promise in Natural Language Processing (NLP). NLP researchers in this area are trying various ways to encode a sequence of symbols (e.g., phrases, sentences, paragraphs, and documents) into a multi-dimensional vector space, called semantic space. Semantic level similar sequences will have closer representation in this multi-dimensional space. Research in this area has led to an adoption of vector space representations of sentences instead of just words ¶ [0061], [0129]).

Regarding claim 9, the combination of Liu, Watanuki and Zhao discloses, comprising: before determining the normalized sum, consolidating the clusters; and matching each of the consolidated clusters to a label (Liu: Those semantic vectors are grouped into a finite number of clusters in word vector training and clustering 710 and then used in reverse index generation 720. Based on those clusters of semantic vectors, a list of publications are fetched based on any search query in run-time recall retrieval 730 ¶ [0082], [0085]).

Regarding claim 12, the combination of Liu, Watanuki and Zhao discloses, wherein the textual data is received as a corpus or a specification (Liu: In the beginning of semantic vector training and clustering 810, a publication corpus is collected 811. A Word2Vec or other tool performs word embedding 812 for every keyword entry in the vocabularies within the search query corpus and publication title corpus to make a word embedding dictionary 813. Clustering technology such as k-means clustering groups those word semantic vectors into a finite number of clusters based on their distance to each other 814. The result is a word vector cluster dictionary 815 ¶ [0085], [0129]. Also see ¶ [0010]-[0014]).


Claim(s) 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Watanuki in view of Zhao in view of Kerzner; Daniel Todd et al. (US 10756919 B1) [Kerzner].

Regarding claim 10, the combination of Liu, Watanuki and Zhao clearly teaches all the limitations of claim 9.
However neither one of Liu, Watanuki or Zhao explicitly facilitates comprising providing the consolidated clusters to a fully connected activation layer and to an output layer for both training.
Kerzner discloses, comprising providing the consolidated clusters to a fully connected activation layer and to an output layer for both training (The machine learning models (e.g., the control identification model and the control manipulation type model) may include a neural network, a deep neural network, or the like. The neural network may include an input layer for inputting training data items, multiple hidden layers for processing training data items, and an output layer for providing output. A vector may be generated for each training data item, and provided as an input to the neural network. The hidden layers may process the received training vectors during training. Each hidden layer may be associated with one or more weights. The output of the final hidden layer is an activation vector that may be provided to the output layer, which performs additional computations on the received activation vector to generate a neural network output [col. 21, ll. 54-67]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Kerzner’s system would have allowed L Liu, Watanuki and Zhao to facilitates comprising providing the consolidated clusters to a fully connected activation layer and to an output layer for both training. The motivation to combine is apparent in the Liu, Watanuki and Zhao 's reference, because there are multiple advantages over existing monitoring system enables a property owner or occupant to achieve a connected property in a cost-effective manner. 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Watanuki in view of Zhao in view of Taraba; Peter et al. (US 20190121849 A1) [Taraba].

Regarding claim 11, the combination of Liu, Watanuki and Zhao clearly teaches all the limitations of claim 1.
However neither one of Liu, Watanuki or Zhao explicitly facilitates wherein the application is deployed to a client device.
Taraba discloses, wherein the application is deployed to a client device (The machine learning models (Client system 108 includes at least one browser in which applications may be deployed ¶ [0022]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Tabara’s system would have allowed Liu, Watanuki and Zhao to facilitates wherein the application is deployed to a client device. The motivation to combine is apparent in the Liu, Watanuki and Zhao's reference, because there is a need to improve software for language modeling and natural language processing, and more specifically to providing word replaceability through word vectors.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





10/22/2022
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154